Cook, J.,
delivered the opinion of the court.
The board of supervisors of Coahoma county, by an order entered on its minutes, elected to work the public roads under the provisions of chapter Í50 of the Laws of 1910, and by authority of chapter 178- of the Laws of 1912 elected a collector of commutation road taxes. At the June meeting of 1910 the board of supervisors passed an ordinance making the three dollars commutation tax due and payable forthwith, and the collector was directed to collect the tax from all persons liable therefor, on or before August 1, 1910, and annually thereafter, and providing, further, that all persons not paying the tax should be guilty of a misdemeanor, and on conviction should be fined five dollars and costs. Appellant was convicted for violating this ordinance; wherefore this appeal.
*83It is contended by the state that the legislature may ■delegate to the board of supervisors the power to pass ordinances for the purpose of enforcing the payment of the commutation road tax, and that this authority was •conferred upon the board of supervisors by chapter 150 of the Laws of 1912. If we should assume that the contention of the state is sound, it remains only to determine whether the legislature did in fact empower the board of •supervisors to pass and enforce the ordinance under which appellant was convicted. Authority to pass the •ordinance in question must be found, if at all, in section 2 of chapter 150, Laws of 1910, which is.as follows:
“The said boards may raise funds for the working of roads and building bridges by bond issues not to exceed five per cent, of the assessed valuation of the real and personal property of the several counties exclusive of outstanding bonds, by a commutation tax of three dollars on all persons subject to road duty, which they are authorized to have collected by the tax collector and the payment of which they may make compulsory, by an ad valorem tax on the assessed valuation of the real and personal property of the county or by an acreage tax, or hy both or any or all of said methods: Provided this act shall not repeal any other act or alter any other method of working public roads; and provided this act shall hot •apply to any county until such county shall,- by an order entered upon the minutes, the board of supervisors shall -elect to come under, the provisions of this act. ’ ’
-The board of supervisors is thus given the authority to pass an ordinance-to “make compulsory” the payment ■of the commutation tax. This language does not in express terms confer upon the board of supervisors the power to make a failure to pay the tax a misdemeanor; but it is insisted that this power is necessarily implied. There are other ways by which delinquents may be forced to pay the tax, and we do not think the language employed by the legislature is sufficiently broad to empower *84the board of supervisors to make the nonpayment of the tax a misdemeanor. We have assumed that this power could be delegated, for the purposes of this decision, because we think we are not called upon to pass upon the constitutionality of the law unless, it is necessary to do so — in order to preserve the rights of the party challenging the constitutionality of the law under which he was convicted.
In this instance the legislature did not authorize the' board of supervisors to pass the ordinance under review, and the judgment of the circuit court is reversed, and the case dismissed.

jReversed cmd dismissed.